PER CURIAM.
Judy Curry appeals the district court’s order dismissing her civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Curry v. Pocahontas Times, No. CA-03-106 (N.D.W.Va. Aug. 4, 2004). We deny Curry’s motions to proceed in forma pauperis, to suspend the briefing order, and to expedite and transfer the case. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED